                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION


ANTHONY NUNES, JR., ANTHONY
NUNES, III, and NUSTAR FARMS,         *
LLC,                                  *
               Plaintiffs,            *   Case No. 20-cv-4003-CJW
                                      *
vs.                                   *
                                      *   MOTION TO WITHDRAW
RYAN LIZZA and HEARST,                *
MAGAZINE MEDIA, INC.,                 *
               Defendants.            *



       COMES NOW the undersigned Criminal Justice Act panel
attorney, who was appointed by the Court on July 8, 2021, (Doc.
122) to represent witnesses to prepare for, meet with the
witnesses, and attend their depositions, and moves to withdraw
and in support of this motion states:
       1.    The undersigned did meet with the witnesses and
prepared them for their depositions and did attend their
depositions and has, therefore, completed the task for which he
was appointed by the Court.
       2.    Neither the plaintiffs nor the Defendants resist this
motion.
       WHEREFORE, the undersigned prays for an order withdrawing
him from this case.
                                          Respectfully submitted,

                                          BY:/s/ John P. Greer
                                          John P. (JP) Greer 00008287
                                          13 West Fourth Street
                                          P.O. Box 215
                                          Spencer, Iowa 51301-0215




      Case 5:20-cv-04003-CJW-MAR Document 146 Filed 08/23/21 Page 1 of 2
CERTIFICATE OF SERVICE
I certify that on August 23, 2021, I electronically filed
the foregoing with the Clerk of Court using the ECF system
which will send notification of such filing to all parties of record .

By: s/ John P. Greer




     Case 5:20-cv-04003-CJW-MAR Document 146 Filed 08/23/21 Page 2 of 2
